                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

PATRICK PIZZELLA, Acting Secretary of
Labor, United States Department of Labor;
                                                                        8:19CV343
                         Petitioner,

        vs.                                                    ORDER TO SHOW CAUSE

COMPLETE CALL SOLUTIONS, LLC,

                         Respondent.


       Upon the Petition of Patrick Pizzella, the Acting Secretary of Labor, United States
Department of Labor (the “Secretary”), to compel Respondent, Complete Call Solutions, LLC, to
comply with the Secretary’s administrative subpoena duces tecum issued pursuant to Section 9 of
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et. seq., and for cause shown:


       IT IS ORDERED:
       1. The Respondent shall appear before United States Magistrate Judge Michael D. Nelson
              on October 11, 2019, at 10:30 a.m. in Courtroom #6, Roman L. Hruska United States
              Courthouse, 111 South 18th Plaza, Omaha Nebraska, to show cause why an order
              should not be entered requiring the Respondent to produce the documents requested in
              the subpoena to Marcy Boldman, District Director, Wage and Hour Division, Des
              Moines District Office, United States Department of Labor, at the Omaha Area Office
              located at 222 South 15th Street, Suite 504A, Omaha, NE 68102 or some other
              designated representative of Petitioner’s, as required by the administrative subpoena
              served upon the Respondent on May 23, 2019.
       2. The Respondent shall serve upon Petitioner’s counsel a written response to the Petition
              to Enforce Subpoena and Brief in Support of Petition to Enforce Subpoena on or by
              September 27, 2019.
3. The Clerk is directed to provide the U.S. Marshal copies of this Order, the Petition to
   Enforce Subpoena (Filing No. 1), Brief in Support of Petition to Support Subpoena
   (Filing No. 2), and the Index of Exhibits and accompanying exhibits (Filing No. 3) for
   service on Respondent.
4. The Clerk is further directed to provide the U.S. Marshal with the accompanying USM
   FORM 285, Process Receipt and Return. The U.S. Marshal is directed to serve
   Respondent at 5332 S. 138th Street, Suite 305, Omaha, NE 68137 with copies of this
   Order, the Petition to Enforce Subpoena, Brief In Support of the Petition to Enforce
   Subpoena, and the Index of Exhibits and accompanying exhibits.


Dated this 7th day of August, 2019.


                                      BY THE COURT:


                                      s/ Michael D. Nelson
                                      United States Magistrate Judge




                                         2
